Title: To George Washington from Brigadier General Samuel Holden Parsons, 15 May 1777
From: Parsons, Samuel Holden
To: Washington, George



Sir
Hartford 15th May 1777

I have recd your’s of the 7th Inst. & have Ordrd all the Troop’s who have had the Small pox and are able to March to peck’s Kill’s; by the Numbr wanting Still to Compleat our Battalions with those who have not yet gone thro’ the Small pox tis probable we shall Soon have Two or three Thousand Men who have not had that Disease as I beleive our Quota will be raisd soon in this advancd Season will it be best to proceed any Further in Innoculating the Troops? I have recd a Request from the Govnr & Councill of this State a Copy whereoff I herewith send you; As I could not Comply with their Desire without your Excellency’s Direction, I have stayed those, Only, who have not had the small pox or are in a Convalescent State; I wish to receive your Ordrs respecting this Matter; In the mean Time I shall continue to forward all able Bodied Men who have had the small pox to pecks Kill’s.

The Genll Assembly have passd a Resolve which I think will not fail to procure our Men within Twenty Day’s If I can get a Copy of the Act I shall send it by Coln. palfry.
The last Return’s I have had are as Follows

          
            12th may
            Huntington’s
            480
          
          
            13
            Bradly
            444
          
          
            1
            Swift
            369
          
          
            6
            Chandler
            297
          
          
            10
            Durkee
            318
          
          
            13
            S. Webb
            205
          
          
            15
            Wyllys
            371
          
          
            13
            C. Webb
            257
          
          
            13
            Lt Col. Meigs
            110
          
          
            
            
            2851
          
          
            
            Col. Doughlass Suppd
            400
          
          
            
            
            3251
          
        
This with the addition of the Officers makes us more than One half our Quota; the prospects of Speedily compleating the Battalions are good—Nothing on my part shall be omitted which can forward this Service.
Thirteen Transport’s have gone to Newport there is no Certainty of Troops being on board from the Information we have here, we have no Reason to beleive any considerable Number have gone from thence to New York—I have no great apprehensions of a Descent on our Coast, but think we may make some on theirs to advantage. I am your Excellency’s Obt Hble Servt

Saml H. Parsons

